As filed with the Securities and Exchange Commission on August 22, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number (811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:June 30, 2014 Item 1. Schedule of Investments. HODGES FUND SCHEDULE OF INVESTMENTS at June 30, 2014 (Unaudited) Shares Value COMMON STOCKS: 88.1% Air Transportation: 5.1% Delta Air Lines, Inc. $ United Continental Holdings, Inc. * Apparel Manufacturing: 0.9% Oxford Industries, Inc. Basic Materials Manufacturing: 7.1% Builders FirstSource, Inc. * Eagle Materials, Inc. Encore Wire Corp. United States Steel Corp. Broadcasting: 1.3% Sirius XM Holdings, Inc. * Building Materials: 0.4% The Dixie Group, Inc. * Computer & Electronic Products: 5.7% Micron Technology, Inc. * Taiwan Semiconductor Manufacturing Co. Ltd.-ADR Conglomerates: 1.6% General Electric Co. Construction: 1.8% DR Horton, Inc. Depositary Credit Intermediation: 5.2% Hilltop Holdings, Inc. * Legg Mason, Inc. Texas Capital BancShares, Inc. * Food & Beverage Manufacturing: 1.7% Tyson Foods, Inc. Food Services: 4.0% Luby's, Inc. *1,2 Noodles & Co. * Rocky Mountain Chocolate Factory, Inc.2 Zoe's Kitchen, Inc. * Internet Services: 3.5% Facebook, Inc. * Yahoo!, Inc. * Land Ownership & Leasing: 1.3% Tejon Ranch Co. * Mining, Oil & Gas Extraction: 18.3% Atwood Oceanics, Inc. * EnLink Midstream, LLC Freeport-McMoRan Copper & Gold, Inc. Halliburton Co. Helmerich & Payne, Inc. Hyperdynamics Corp. * Jones Energy, Inc. * Matador Resources Co. * Panhandle Oil and Gas, Inc. Torchlight Energy Resources, Inc. * Motor Vehicle Manufacturing: 2.7% Polaris Industries, Inc. Toyota Motor Corp.-ADR Petroleum Products: 2.1% BP PLC-ADR Pharmaceuticals: 3.7% Gilead Sciences, Inc. * Jazz Pharmaceuticals PLC * Publishing Industries: 3.0% A.H. Belo Corp. - Class A1 Rail Transportation: 2.4% CSX Corp. Kansas City Southern Rental & Leasing Services: 1.1% Air Lease Corp. Retail Trade: 8.5% Costco Wholesale Corp. The Home Depot,Inc. Kohl's Corp. PriceSmart, Inc. Signet Jewelers Ltd. Transportation Equipment: 6.7% The Boeing Co. DryShips, Inc. * Trinity Industries, Inc. TOTAL COMMON STOCKS (Cost $381,428,350) PARTNERSHIPS & TRUSTS: 8.4% Land Ownership & Leasing: 8.4% Texas Pacific Land Trust1,2 TOTAL PARTNERSHIPS & TRUSTS (Cost $7,734,848) Contracts (100 shares per contract) CALL OPTIONS PURCHASED: 1.6% Apparel Manufacturing: 0.4% NIKE, Inc. Expiration: October 2014, Exercise Price: $65.00 Food & Beverage Manufacturing: 0.4% Keurig Green Mountain, Inc. Expiration: January 2015, Exercise Price: $90.00 General Manufacturing: 0.1% Intuitive Surgical, Inc. Expiration: October 2014, Exercise Price: $420.00 Personal Services: 0.0%3 Weight Watchers International, Inc. Expiration: January 2015, Exercise Price: $20.00 Rail Transportation: 0.4% Kansas City Southern Expiration: September 2014, Exercise Price: $80.00 Transportation Equipment: 0.3% Wabtec Corp. Expiration: October 2014, Exercise Price: $70.00 TOTAL CALL OPTIONS PURCHASED (Cost $8,544,250) Shares SHORT-TERM INVESTMENTS: 2.1% Money Market Fund: 2.1% Fidelity Money Market Portfolio - Select Class, 0.01%4 TOTAL SHORT-TERM INVESTMENTS (Cost $10,281,200) TOTAL INVESTMENTS IN SECURITIES: 100.2% (Cost $407,988,648) Liabilities in Excess of Other Assets: (0.2)% ) TOTAL NET ASSETS: 100.0% $ * Non-income producing security. ADR American Depositary Receipt 1 Affiliated company as defined by the Investment Company Act of 1940. Share Balance March 31, 2014 Purchases Sales Share Balance June 30, 2014 Realized Gain (Loss) Dividend Income Value June 30, 2014 Acquisition Cost A.H. Belo Corp.- Class A - $- $ 1,967,100 $ 14,753,250 Luby's, Inc. - $- $ - $ 12,104,603 Texas Pacific Land Trust - - $- $ - $ 41,574,002 2 A portion of this security is considered illiquid.As of June 30, 2014, the total market value of the investments considered illiquid was $7,575,413 or 1.5% of total net assets. 3 Amount is less than 0.1% of the Fund's net assets. 4 Seven-day yield as of June 30, 2014. The cost basis of investments for federal income tax purposes at June 30, 2014 was as follows+: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Hodges Fund Summary of Fair Value Exposure at June 30, 2014 (Unaudited) The Hodges Fund (the "Fund") utilizes various methods to measure the fair value of most of its investments on a recurring basis.U.S. GAAP establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of June 30, 2014. See the Schedule of Investments for an industry breakout. Description Level 1 Level 2 Level 3 Total Common Stocks $ $
